DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The IDSs has been considered and placed in the application file.

Response to Arguments
Applicant's arguments filed 11/26/2021 have been fully considered but they are not persuasive.
 Claims 2-6 and 8-22 are pending in this application and have been considered below.  Claims 1 and 7 are canceled by the applicant.  

The applicant argued has amended the claims and discloses support can be found “at least in the present application as originally filed. No new matter is introduced.”
Examiner’s Response:
MPEP 2163.04 “Burden on the Examiner with Regard to the Written Description Requirement” states, 
“(B) Establish a prima facie case by providing reasons why a person skilled in the art at the time the application was filed would not have recognized that the inventor was in possession of the invention as claimed in view of the disclosure of the application as filed…
A simple statement such as "Applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘____’ in the application as filed." may be sufficient where the claim is a new or amended claim, the support for the limitation is not apparent, and applicant has not pointed out where the limitation is supported.
See Hyatt v. Dudas, 492 F.3d 1365, 1370, 83 USPQ2d 1373, 1376 (Fed. Cir. 2007) (holding that "[MPEP] § 2163.04 [subsection] (I)(B) as written is a lawful formulation of the prima facie standard for a lack of written description rejection.").”

Arguments:
The applicant argues that Stott is “silent regarding, at a given SNR, a combination of the constellation points or ranges thereof that may overlap with the claimed constellation positions as recited in independent Claim 2.”  See Appl. Args. p. 3. 
Examiner’s Response:
The examiner respectfully disagrees.  Stott’s ¶110 teaches 1024-QAM would have 15 parameters like ¶101’s explanation of γ (the ratio of the outer point positions to the inner point position) with respect to 16-QAM.  Stott’s ¶101 discloses “For any particular SNR, using the equations discussed above or calculations based upon them, we can plot the BICM capacity as
a function of γ and hence find the BICM optimum for one SNR.”  This clearly shows that the value of the variable γ is dependent on the SNR.  Specifically, Stott’s Fig. 8 and ¶101 shows the SNR = 10dB.   Stott’s ¶110 discloses “1024-QAM, would have 15 parameters.”  Stott’s ¶119 and FIG. 15 extends this to the non-uniform 1024-QAM case with variables  α (corresponding to the 
Arguments:
Applicant argues the double patenting rejection is held in abeyance.   
Examiner’s Response:
Since, there is a need to establish that the claim language is supported by the under 35 USC 112(a), the double patenting rejection is maintained.

Therefore, the argued limitations were written broad such that they read upon the cited references or are shown explicitly by the references.  As a result, the claims stand as follows.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2, 8, 10, and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 62 and 66 of U.S. Patent No. 9,813,279. Although the claims at issue are not identical, they are not patentably distinct from each other because they disclose the same values for the constellation positions u0-15 and various other key terms that become obvious upon general inspection.
Instant Application
U.S. Patent No. 9,813,279
Claims 2, 8, 10, and 17
Claims 62 and 66



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 2-6 and 8-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
In independent claims 2, 10, and 17, the PG Pub of the specification (US 2020/0344105 A1) discloses “d4) 1024-QAM/32-PAM for a fading channel (2. option)” followed by multiple tables on pp. 17-18.  The column defining a SNR of 27 dB contains the claimed numbers for u1...u15 on p. 17.  The specification does not provide an explanation of how the positions u0-15 would be mapped into a 32-PAM constellation.  Applicant has not pointed out where the amended claim is supported, nor does there appear to be a written description of the claim limitation “each component having a constellation position one position of a one-dimensional, non-uniform, 32-position Pulse Amplitude Modulation (32-PAM) constellation,” in the application as filed.
Claim(s) 3-7, 9, 10-16, and 18-22 depend either directly or indirectly from the rejection(s) of claim(s) 2, 7, 9, and 15, therefore they are also rejected.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In independent claims 2, 8, 10, and 17 it is unclear how the non-uniform constellation points would fit into the in-phase and quadrature components of a QAM constellation as well as how the non-uniform constellation points would fit into a PAM constellation.  For example, the tables on p. 7 of the PG Pub of the specification (US 2020/0344105 A1) discloses constellation mapping for the real part of a 1024-QAM constellation and for the imaginary part of a 1024-QAM 0-15.
Claim(s) 3-7, 9, 10-16, and 18-22 depend either directly or indirectly from the rejection(s) of claim(s) 2, 7, 9, and 15, therefore they are also rejected.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 2, 4-5, 7-11, 14-18, and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stott (US 2015/0049844 A1).
Regarding Claim 2:
Stott discloses a coding and modulation apparatus (¶9), comprising: 
circuitry configured to:
encode (¶1)  input data into cell words (¶7 discloses the symbols are represented as complex numbers, they can be visualized as points on the complex plane; ¶77 discloses Table 1 is 10 bits per symbol or word for 1024-QAM; ¶137 disclose 1024-QAM Gray mapping (carrying in this case 10 coded bit/symbol)); 
modulate the cell words into constellation points of a non-uniform constellation (NUC) (¶9 disclose a QAM mapper 46 arranged to map symbols to QAM constellation points; ¶117 discloses 1024 non-uniform QAM (NUQAM)); and 
convert the constellation points into one or more data streams (¶66 discloses a simple data stream), wherein: 
(¶9 discloses Orthogonal Frequency Division Multiplex (OFDM) transmission; where, all data carriers in one OFDM frame are modulated using either using a QAM constellations), each constellation point having an in-phase and a quadrature-phase component (¶¶ 6-7 discloses in QAM the real and imaginary axes are often called the in phase, or I-axis and the quadrature, or Q-axis), each component having one position of a one-dimensional, non-uniform, (¶¶161 and 175 discloses PAM; where, the square root of the number of points in the QAM constellation is the number of points in the PAM constellation; since, QAM comes from two independent PAM waveforms that are communicated through mixing one with a cosine and the other with a sine; where,                         
                            
                                1024
                            
                            =
                            32
                        
                    ; Said another way, “For an even power of 2, square QAM is a constellation whose points are spaced on a grid in the form of a square. It is formed by a product of two √M-PAM constellations, one on I axis and the other on Q axis.”), the   (¶110 discloses 1024-QAM would have 15 parameters like ¶101’s explanation of γ (the ratio of the outer point positions to the inner point position) with respect to 16-QAM; where, FIG. 15 discloses variables  α (u0), β, γ, δ, ε, ζ, η, θ, τ, κ, λ, μ, ν, ξ, ο (u15) for optimized non-uniform 1024-QAM for different SNRs)and being associated with one of a plurality of bit labels as follows…(¶¶ 113-114 and FIGS. 12 &13 discloses how the optimum constellation-spot positions vary when the BICM of 64/256-QAM is optimized at different SNRs.  In FIG. 12, the grid lines at values [1, 3, 5, 7] remind us where they would lie in conventional uniform 64-QAM.  For simplicity the innermost positions have been kept at +/-1 (i.e. corresponding to +/- u0) to minimize the number of parameters to be optimized.  Where, ¶118 discloses the improvement gained by non-uniform 1024-QAM over uniform 1024-QAM in the SNR range from 15 to 20 dB is very substantial, and sufficient to put 1024-NUQAM in the lead over the previously-favored 256-NUQAM).
Stott disclose all of the subject matter as described above except for specifically teaching u0-15 = (1, 2.5983, 4.5193, 6.1649, 8.2107, 9.9594, 12.0321, 13.9574, 16.2598, 18.4269, 20.9273, 23.4863, 26.4823, 29.7085, 33.6247, 38.5854).  However, Stott in the same field of endeavor teaches u0-15  = (1, 2.5983, 4.5193, 6.1649, 8.2107, 9.9594, 12.0321, 13.9574, 16.2598, 18.4269, 20.9273, 23.4863, 26.4823, 29.7085, 33.6247, 38.5854) (¶121 and FIG. 15 discloses α is among a range of [1, 3] for a range of SNRs ≃2.5983; β = [1, 5] ≃4.5193; γ = [1, 7] ≃ 6.1649; δ = [3, 9] ≃ 8.2107; ε = [3, 11] ≃ 9.9594; ζ = [3, 14]≃  12.0321; η = [3, 16]≃ 13.9574; θ = [6, 18] ≃  16.2598; τ = [6, 21] ≃ 18.4269; κ = [6 , 23]≃ 20.9273; λ = [6, 26]≃ 23.4863; μ = [8, 29] ≃ 26.4823; ν = [8, 33] ≃ 29.7085; ξ = [9, 36] ≃  33.6247; ο = [13, 41] ≃ 38.5854; Claim 2 discloses a range of positions of the points in the constellation for the selected SNR and selecting from the range of positions the positions that maximize the measure of channel capacity at the selected SNR).  Stott discloses 1024-QAM; where, one skilled in the art would understand the square root of the number of points in the QAM constellation is the number of points in the PAM constellation.  Since, QAM comes from two independent PAM waveforms that are communicated through mixing one with a cosine and the other with a sine; where,                         
                            
                                1024
                            
                            =
                            32
                        
                    .  Said another way, “For an even power of 2, square QAM is a constellation whose points are spaced on a grid in the form of a square. It is formed by a product of two √M-PAM constellations, one on I axis and the other on Q axis.”1
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention could have used the ranges taught by FIG. 15 for constellation positions u0-15 by known methods in order to improve channel capacity in the SNR range from 10-20 dB (¶¶117-119).  This combination of references is supported by KSR exemplary rationales that may support a conclusion of obviousness (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. 
A range can be disclosed in multiple prior art references instead of in a single prior art reference depending on the specific facts of the case. Iron Grip Barbell Co., Inc. v. USA Sports, Inc., 392 F.3d 1317, 1322, 73 USPQ2d 1225, 1228 (Fed. Cir. 2004). The patent claim at issue was directed to a weight plate having 3 elongated openings that served as handles for transporting the weight plate. Multiple prior art patents each disclosed weight plates having 1, 2 or 4 elongated openings. 392 F.3d at 1319, 73 USPQ2d at 1226. The court stated that the claimed weight plate having 3 elongated openings fell within the “range” of the prior art and was thus presumed obvious. 392 F.3d at 1322, 73 USPQ2d at 1228. In the instant case, there is a single prior art reference but, the range of values in FIG. 15 renders the constellation positions obvious.  The court in Iron Grip Barbell further stated that the “range” disclosed in multiple 
Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of "having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium" as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium. "The proportions are so close that prima facie one skilled in the art would have expected them to have the same properties."). MPEP 2144.05 (I).  In the instant application, Stott’s range overlaps the constellation points but Stott may not teach the specific points to the tenth, hundredth, thousandth, or ten-thousandth.  However, prima facie one skilled in the art would have expected them to have the same properties.
Also, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that a square QAM is a constellation whose points are spaced on a grid in the form of a square is formed by a product of two √M-PAM constellations, one on I axis and the other on Q axis.  This is a mathematical demodulation function rectangular QAM constellations into PAM signals, and not a patentable feature of the invention. This KSR exemplary rationales that may support a conclusion of obviousness (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results. 

Claim 3, 13, and 19 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stott (US 2015/0049844 A1) and further in view of Ko et al. (US 2011/0280327 A1).
Regarding Claims 3, 13, and 19:
Stott discloses the apparatus according to Claim 2, wherein the bit labels correspond to (¶76 discloses DVB-T and DVB-T2 uses Gray coded bit mapping to represent every symbol in the constellation; ¶134 disclose 1024-QAM Gray mapping (carrying in this case 10 coded bit/symbol)).
Stott disclose all of the subject matter as described above except for specifically teaching alternating.  However, Ko in the same field of endeavor teaches alternating (FIG. 2, 12-15 and ¶131 discloses Quadrature amplitude modulation (QAM) using Binary Reflected Gray Code (BRGC) is used as modulation).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements taught by Ko to modify the system and method of Stott as claimed by known methods as is commonly known in a broadcasting transmission environment where conventional Bit Interleaved Coded Modulation (BICM) is used, such as DVB-T (Ko ¶131).  This combination of references is supported by KSR exemplary rationales that may support a conclusion of obviousness (G) Some 
Regarding Claims 4, 14, and 20: 
Stott discloses the apparatus according to Claim 2, wherein each cell word comprises 10 bits (¶137 disclose 1024-QAM Gray mapping (carrying in this case 10 coded bit/symbol)).
Regarding Claims 5, 9, 11, and 18:
Stott discloses the apparatus according to Claim 2, wherein the constellation positions u0-15 = (0.0354…1.3675) for normalized power (For the constellation positions identified in Claim 2 and 7 above, it would be obvious to use these values with the normalization metric disclosed in ¶189).

Claim 6 and 12 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stott (US 2015/0049844 A1) and further in view of Noda (US 20050220197 A1)
Regarding Claims 6 and 12:
Stott discloses the apparatus according to claim 2, wherein the input data are encoded into the cell words (¶¶ 8, 63, 66) using error correction (¶¶47, 72 discloses convolutional code which is an ECC) with 
(¶12 discloses “12/15 conversion trellis code having an encoding rate of 0.8.”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine Stott and Noda before the effective filing date of the claimed invention.  The motivation for this combination of references would have been to conserve circuitry size since it is the same size as that of a block code (Noda ¶13).  This motivation for the combination of Stott and Noda is supported by KSR exemplary rationale (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141 (III).  
Regarding Claims 7 and 15:
Stott discloses a transmission apparatus, comprising: the coding and modulation apparatus as recited in Claim 2; and a transmitter configured to transmit the one or more data streams (FIG. 1, 58).
Regarding Claims 8:
Stott discloses the remaining elements recited in claim 8 for at least the reasons discussed in claim 2 above.
Regarding Claim 10:
Stott discloses receiving method (¶9), comprising: converting one or more data streams into constellation points of a non-uniform constellation (NUC) (¶66 discloses the demodulation converts the signal back from QPSK, 16-QAM, or 64-QAM to a simple data stream); demodulating (¶8) the constellation points into cell words; and decoding the cell words into input data (¶66 selecting the nominal constellation points which are nearest to the actual constellation points received; where, a cell word is 10 coded bit/symbol disclosed in ¶137 for 1024-QAM Gray mapping), wherein … The remaining elements recited in this claim are rejected for at least the reasons discussed in claim 2 above.
Regarding Claim 16:
Stott discloses the receiver apparatus according to Claim 13, wherein the receiver is configured to receive the one or more data streams for terrestrial delivery having fading channels (¶1 discloses DVB-T and DVB-T2).
Regarding Claims 17:
Stott discloses the remaining elements recited in claim 8 for at least the reasons discussed in claim 2 above.

Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Stott (US 2015/0049844 A1) and further in view of Dietz et al. (US 2010/0210301 A1).
Regarding Claim 21:
Stott discloses (Stott See claim 15 above).
 (¶140 discloses "processors" or "controllers" may be provided through the use of dedicated hardware, as well as hardware capable of executing software in association with appropriate software with sufficient processing power, memory resources, and network throughput capability to handle the necessary workload placed upon it).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements taught by Ko to modify the system and method of Stott as claimed by known methods as is commonly known in electrical engineering.  In combination, each element of each reference merely performs the same function as it does separately as outlined by KSR Exemplary rationales that may support a conclusion of obviousness (A) Combining prior art elements according to known methods to yield predictable results. MPEP 2143.

Allowable Subject Matter
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph and 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


/Ross Varndell/Primary Examiner, Art Unit 2666                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Chaudhari. (2016, October 7). Wireless Pi. Wirelesspi.Com. Retrieved February 23, 2022, from https://wirelesspi.com/quadrature-amplitude-modulation-qam/